 In the Matter Of IRVING SCHARFSTEIN AND MOE SCHARFSTEIN, DOINGBUSINESSAS STEIN-VVAY CLOTHING COMPANYandLOCAL 277, UNITEDGARMENT WORKERS OF AMERICA, AI'FILLITED WITH THE A. F. OF L.Case No. C-.2101.Decided March 5, 194-Jurisdiction:garment manufacturing industrySettlement:stipulation providing for compliance with The ActRemedial Orders:' entered on stipulation.Mr. John C. McRee,for the Board.Mr. Moe Scharfstein,of Erwin, Tenn., for the respondent.Mr. James P. Maynes,of Richmond, Va., for the Union.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CAST:Upon charges duly filed by Local 277, United Garment Workers ofAmerica, A. F. of L., herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Director forthe Tenth Region (Atlanta, Georgia) issued its complaint dated Jan-uary 6, 1942, against Irving Scharfstein and Moe Scharfstein, doingbusiness as Stein-Way Clothing Company,' alleging that the respond-ents had engaged in and were engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and notice ofhearing were duly served upon the respondents and the Union.Concerning the unfair labor practices, the complaint alleged in sub-stance that the respondents (1) on or about certain specified datesdischarged and thereafter refused to reinstate four employees becausethey joined or assisted the Union; (2) on or about October 23, 1941,,The complaint was incorrectly issued also against Geo.Scharfetein and PhillipScharfstein.Their names were stricken from the complaint at the opening of thehearing referred to below.39 N. L R. B , No.-81,454 STEIN-WAY CLOTHING COMPANY455demoted or transferred Jessie Vines from the position of forelady orfloor lady to that of machine operator, and on or about November 1,1941, laid off Jessie Vines and refused to reinstate her until on or aboutNovember 8, 1941, and on or about October 7, 1941, laid of Stella Wil-liams and refused to reinstate her until on or about November 5, 1941,because they had joined or assisted the Union or engaged in otherconcerted activities for the purposes of collective' bargaining or othermutual aid or protection, and (3) by specified agents' and supervisoryemployees at various times, since September 1, 1941, warned employees,not to become or remain affiliated with the Union, threatened employeeswith discharge or other discipline if they joined or remained membersof the Union, questioned employees concerning union activity, threat-ened to close the plant or move it if the employees became or remainedmembers of the Union, and made statements to employees derogatoryof the Union.Pursuant to notice, a hearing was begun on January 22, 1942, atErwin, Tennessee, before Will Maslow, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The respondents, the Union,and the Board were represented by counsel, and participated in thehearing.On the same date the respondents, the Union, and counselfor the Board entered into a stipulation in settlement of the case.'The stipulation provides as follows :iAgreement of settlement made this 22nd 'of January 1942, byand among Irving Scharf stein and Moe Scharfstein, doing businessas Stein-Way Clothing Company, hereinafter referred to as theRespondents, Local 277 United Garment Workers of America,affiliated with the A. F. of L., hereinafter referred to as the Union,and John C. McRee, attorney, National Labor Relations Board,Tenth Region..Wi11EA4, a charge was filed by the Union on November 21, ,1941,with the Tenth Region of the National Labor Relations Board,hereinafter referred to as the Board, and a complaint and noticeof hearing having been issued by the Regional Director 'for thesaid Tenth Region on January 6, 1942, and duly served on all par-ties and whereas a hearing was held on January 22, 1942 at Erwin,Tennessee, before Will Maslow, the trial examiner, designated bythe Board, and it being the intention of the parties to amicablysettle all of the issues raised by said complaint.Now, therefore,it is mutually agreed as follows :1. Irving Scharfstein andMoe Scharf stein,Respondentsherein are co-partners operating and doing business under thetrade name and style of Stein-Way Clothing Company havingAllegations of the complaint concerning three of the persons' alleged to have beendisci iminatorily discharged and refused reinstatement were dismissed at the hearing 456 . \DECISIONS OF' NATIONAL LABOR RELATIONS BOARDtheir plant and principal office in the city of Erwin, Tennessee.Respondents are engaged in the manufacture, sale and distribu-tion of men's trousers.During the year of 1941 all of the Respond-ents business- was on Government orders for the U. S. Army,whereby all cloth used by Respondents was furnished and shippedtoRespondents plant by the Quartermaster Depot of the U. S.Army, all of which was shipped to the plant at Erwin, Tennessee,from states other than Tennessee.The approximate value of allbuttons and thread purchased by the Respondents during 1941was about $30,000.00, all of which was shipped to the plant fromstates other than Tennessee.During the same year the companyproduced approximately 250,000 pairs of trousers for the U. S.Army which were shipped from the Respondents plant to variousDepots of the Quartermaster Department, all of said Depots beinglocated in states other than the state'of Tennessee.. For the pur-pose of this proceeding only the Respondents admit that they wereengaged in inter-state commerce within the meaning of theNational Labor Relations Act.II. The parties waive any and all further proceedings as pro-vided by the National, Labor Relations Act and the rules andregulations of the Board including the making of findings andfact and conclusions of law, and agree that the Board may issuean order in substantially the following form :The Respondents, Irving Scharfstein and Moe Scharfstein,doing business as Stein-Way Clothing Company, their officers,agents, successors and assigns, shall:(1)Cease and desist from:(a)Discouraging membership in Local 277, UNITED GARMENTWORKERS OF AMERICA,Affiliated with the A. F. of L. or any otherlabor organization of their employees, by discriminating in re-gard to their hire or tenure of employment or any term or con-dition of employment;(b) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of'their own choosing,and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the Act.(2)Take the following affirmative action to effectuate thepurposes of the Act :(a)Offer to Jessie Vines, Essie Harris Lewis, and Nell RuthMasters immediate and full reinstatement to their former or STEIN-WAY CLOTHING COMPANY457substantially equivalent employment without prejudice to theirseniority or other rights and privileges;(b) Post immediately in conspicuous places through their plantin Erwin, Tennessee, and maintain for a period of at least thirty(30) consecutive days from the date of posting, notices to theiremployees stating : (1) that the Respondents will not engage inthe conduct from which they have been ordered to cease anddesist in paragraphs 1 (a), (b); above and (2) that it [sic] willtake the affirmative action set forth in paragraphs 2 (a) above;(c)Notify the Regional Director for the Tenth Region in writ-ing within ten (10) days from the date of this order what stepsthe Respondents have taken to comply herewith.III. The Respondents agree that upon application by the. Boardthe appropriate U. S. Circuit Court of Appeals may issue a de-cree enforcing the order of the Board and [sic] substantially thethe form set forth above and they hereby waive notice of theapplication for such decree.IV. The Union and Respondents are entering into a consentelection agreement to settle the question concerning representa-tionwhich is raised by the petition filed by the Union onJanuary 22, 1942.V. It is understood and agreed that the employees reinstatedunder this agreement when. working under Floor Lady PaulineLewis must follow her instructions and direction as well as in-structions of other supervisors.VI. All of the terms of this settlement are included in thisagreement and has [sic] no other agreement which varies, altersor adds to this agreement.VII. It is expressly understood that this agreement is subjectto the approval of the National Labor Relations Board and shallbecome effective within five (5) days from the receipt of a no-tice of granting of such approval by the Board.On February 9, 1942, the parties entered into a supplemental stip-ulation which provides as follows :On January 22, 1942, all parties to this proceeding enteredinto an agreement of settlement, subject to the approval of theNational Labor Relations Board, whereby all the issues raisedby the Complaint were amicably settled and adjusted. It ishereby stipulated and agreed by and among Irving Scharf steinand Moe Scharfstein, doing business as Stein-Way Clothing Com-pany; Local 277, United Garment Workers of America, affiliatedwith the A. F. of L.; and John C. McRee, Attorney, NationalLabor Relations Board, Tenth Region, that Local '277, United 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarment Workersof Americais a labor organizationwithin themeaning of Section 2,subsection 5 of the National LaborRelations Act.The parties further stipulate and agree that this stipulationisa supplement to the agreement referred to above, and shallhave the sameforce and effect as ifithad beenexecuted onJanuary 22, 1942.On February19, 1942, the Board issued its order approving theabovestipulations,making them part of the record in the case, andtransferring the proceedingto theBoard for the purposeof entryof a decision and orderby theBoard pursuant to the provisions ofthe stipulations.Uponthe above stipulation and supplemental stipulation,and theentire record in the case the Board makes the following :FINDINGS OF F &CTI.THE BUSINESS OF THE RESPONDENTSIrving Scharfstein and Moe Scharfstein,co-partners,doing busi-ness as Stein-Way Clothing Company, with their principal office inthe city of Erwin, Tennessee,are engaged in the manufacture, saleand distribution of men's trousers.During the year 1941 all of therespondents'business was on Government orders,and all cloth usedby the respondents was furnished and shipped to them by the Quar-termaster Depot of the United States Army.All of such cloth wasshipped to the respondents'plant from outside Tennessee.The valueof all buttons and thread purchased by the respondents during thatperiodwas approximately$30,000.During the same periodrespondents produced approximately 250,000 pairs of trousers, all ofwhich were shipped outside the State of Tennessee.The respondents admit that they are engaged in commerce withinthemeaningof the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic and commerceamong theseveral States.ORDERUpon the basis of the above findings of fact, stipulationand sup-plemental stipulation,and the entirerecord inthe case, includingthe transcriptof hearing, and pursuant to Section10 (c) of theNational Labor RelationsAct, the 'National LaborRelations Boardhereby ordersthat Irving-Scharfstein and Moe Sharfstein, doingbusiness as Stein-Way Clothing Company, theirofficers;agents, suc-cessors and assigns,shall: STEIN-WAY CLOTHING COMPANY4591.Cease and desist from :(a)Discouragingmembership in Local 277, United Garmentworkers of America, affiliated with the A. F. of L., or any other labororganization of their employees, by discriminating in regard to theirhire or tenure of employment or any term or conditions ofemployment;(b) In any other manner interfering with, restraining. or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate the purposesof the Act:(a)Offer to Jessie Vines, Essie Harris Lewis, and Nell RuthMasters immediate and full reinstatement to their former or substan-tially equivalent employment without prejudice to their seniority orother rights and privileges ;(b)Post immediately in conspicuous places throughout their plantin Erwin, Tennessee, and maintain for a period of at least thirty (30)consecutive days from the date of posting, notices to their employeesstating: (1) that the respondents will not engage in the conduct fromwhich they have been ordered to cease and desist in paragraphs 1 (a)and (b) above, and (2) that they will take the affirmative action setforth in paragraph 2 (a) above;,(c)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this order of, the steps therespondents have taken to comply herewith.